478 F.2d 1208
Sam H. JOHNSON, Plaintiff-Appellee,v.PENROD DRILLING COMPANY, Defendant-Appellant.James L. STARNES, Plaintiff-Appellee,v.PENROD DRILLING COMPANY, Defendant-Appellant.
Nos. 71-2243 and 71-2245.
United States Court of Appeals,Fifth Circuit.
May 18, 1973.

John M. Smith, Longview, Tex., Mat M. Gray, III, New Orleans, La., Sam B. Hall, Jr., Marshall, Tex., Joseph W. Milner, Shreveport, La., for defendant-appellant.
Scott Baldwin, Marshall, Tex., Joseph D. Jamail, Gus Kolius, Houston, Tex., for plaintiffs-appellees.
ON PETITIONS FOR REHEARING AND PETITIONS FOR REHEARING EN BANC
(Opinion Nov. 21, 1972, 5 Cir., 1972, 469 F.2d 897)
Before JOHN R. BROWN, Chief Judge, and WISDOM, GEWIN, BELL, THORNBERRY, COLEMAN, GOLDBERG, AINSWORTH, GODBOLD, DYER, SIMPSON, MORGAN, CLARK, INGRAHAM and RONEY, Circuit Judges.

BY THE COURT:

1
A member of the Court in active service having requested a poll on the applications for rehearing en banc and a majority of the Judges in active service having voted in favor of granting a rehearing en banc,


2
It is ordered that these causes shall be reheard by the Court en banc with oral argument on a date hereafter to be fixed.  The Clerk will specify a briefing schedule for the filing of supplemental briefs.